      Case 1:18-cv-08653-VEC-SDA Document 223 Filed 03/05/21 Page 1 of 9




                                                                           D. GEORGE SWEIGERT
                                                                            GENERAL DELIVERY
                                                                          NEVADA CITY, CA 95959


                                                                                       March 5, 2021
Magistrate Judge Stewart D. Aaron
U.S. District Court
500 Pearl Street
New York, New York 10007-1312

SUBJ:           18-cv-08653-VEC-SDA

                PLAINTIFF’S DEMAND FOR ELECTRONIC MESSAGES HELD BY THE
                DEFENDANT THAT DISCUSS THE PLAINTIFF

Your Honor,

1.      In an effort to de-scope the burden of discovery to improve judicial efficiency, the
undersigned would suggest that the witnesses named by the Defendant could quickly conclude the
investigation of the defamation per se remarks of the Defendant that the Plaintiff participated in a
criminal enterprise involving alleged QAnon “Internet influencers” Thomas Schoenberg, Manuel
Chavez, III, Robert David Steele, George Webb Sweigert and Corean Elizabeth Stoughton. All
five (5) can verify that the Plaintiff is not a “business associate” of any of the five (5), as reported
by the Defendant and Marcus Conte, third-party defendant (see Attachment A “and his
association with a felony level cyber stalker (See attached rap sheet – Schoenberger)”.
2.      The Defendant has alleged over several years that the Plaintiff is working with, or an
associate of, his brother George Webb Sweigert (third-party defendant). Defendant’s witness
Corean Elizabeth Stoughton was the “girlfriend” of George Webb Sweigert and can verify there
was no contact between the undersigned and “George Webb” (save one or two short family phone
calls) in a span of fourteen (14) months (2018-2019).
3.      Ms. Stoughton had contact with the Defendant who presumably forwarded a private
cellular phone image to the Defendant to relay on to Mr. Conte, no stranger to this Court, to
publicize on BIT CHUTE (see Attachment B).                   BIT CHUTE hosts the Defendant’s
“CROWDSOURCE THE TRUTH” video podcasts and the covert proxy channel created by the
Defendant, allegedly used to engage in wholesale bulk copyright infringement, known as the
“CRAZY_DAVE” channel.

                                                   1
      Case 1:18-cv-08653-VEC-SDA Document 223 Filed 03/05/21 Page 2 of 9




4.     A new round of publicity related to the origins of “QAnon” is expected to be forthcoming
as a result of an H.B.O. Network six (6) hour documentary scheduled for a March 21, 2021 air
date. Again, it is believed that Robert David Steele (third-party defendant), Mr. Chavez (third-
party defendant) and Mr. Schoenberger will most likely be featured in the H.B.O. special, as they
were featured in the VICE NEWS documentary “In Search of QAnon”. This underscores the injury
and harm of the Defendant’s defamation per se statements alleging a criminal conspiracy between
the Plaintiff as these “Internet provocateurs” (VICE NEWS).
5.     The Defendant communicated extensively with Mr. Chavez, a witness that can verify that
the Plaintiff has had no relationship with the so-called “Shadowbox Strategies, LLC”, a Delaware
corporation, that Mr. Goodman apparently reported to the F.B.I. in April 2018 (although not by
name). Shadowbox Strategies is a Dallas-based, Texas, public relations firm, that included
associates identified by the Defendant as third-party defendants (also identified in the VICE
NEWS “QAnon” documentary) to include Mr. Chavez and Mr. Schoenberger.
6.     The significance of these events is that they create doubt around the Defendant’s statements
regarding the Plaintiff’s alleged criminal activities (defamation per se) involving these five
characters. This point should underscore the need to collect all of the Defendant’s electronic mail
(e-mail) messages in which the Defendant engages in discussions about the Plaintiff, this is
especially true for Mr. Chavez and Ms. Stoughton who communicated with Mr. Schoenberger.
7.     Thank you for your consideration.



Respectfully,




D. George Sweigert

(attachments)




                                                2
Case 1:18-cv-08653-VEC-SDA Document 223 Filed 03/05/21 Page 3 of 9




                        ATTACHMENT “A”




                                3
     Case 1:18-cv-08653-VEC-SDA Document 223 Filed 03/05/21 Page 4 of 9




Marcus Conte<shorthappylife@gmail.com>

9/16/2019 9:37 PM

To Spoliation Notice Copy Truth
Convoy, txjcic@dps.texas.gov, tip@dps.texas.gov, tcic@dps.texas.gov, yolandab@cctexas.com, shar
on.foster@dfps.state.tx.us, jose.flores@dfps.state.tx.us, Jason Goodman



To whom it May concern,

Mr. Dave Acton Sweigert has been formally notified to discontinue
communications with me. But he continues to do so.

My inclusion in this communication as someone "publishing false, misleading,
defamatory and slanderous information" about Mr Acton is preposterous. A
short list of Sweigarts many well documented online violations including
repeated online harassment, cyber stalking in video form
( https://youtu.be/cWTikLjJXX4), filing frivolous lawsuits (see attached
judgment) and his association with a felony level cyber stalker (See attached
rap sheet - Schoenberger) should be evidence enough to keep this individual
at arms length. He has been report to the Federal judge presiding over one of
his bogus 'lawsuits.'

Sincerely,
Marcus Conte

>>>>>>>>>>>>>>>>>>>>>
Hon. Valerie E. Caproni [Via Email and USPS First Class Mail]
United States District Judge
Thurgood Marshall United States Courthouse

Courtroom: 443
40 Foley Square
New York, NY 10007
Chambers Phone: (212) 805-6350 - Deputy Phone: (212) 805-6355
CaproniNYSDChambers@nysd.uscourts.gov



“Dave Acton Sweigert Charged With Cyber Bullying, Harassment & Perjury Before SDNY
Judge Valerie E. Caproni 1:18-CV-08653-VEC" https://youtu.be/cWTikLjJXX4


                                               4
Case 1:18-cv-08653-VEC-SDA Document 223 Filed 03/05/21 Page 5 of 9




                         ATTACHMENT “B”




                                5
       Case 1:18-cv-08653-VEC-SDA Document 223 Filed 03/05/21 Page 6 of 9




                                                                      D. GEORGE SWEIGERT
                                                                        GENERAL DELIVERY
                                                                     NEVADA CITY, CA 95959
                                                                Spoliation-notice@mailbox.org
                                                                                  March 4, 2021
Copyright Enforcement
BIT CHUTE
Box 813 Andover House
George Yard, Andover
Hampshire, England, SP10 1PB


SUBJ: INITIAL DEMAND NOTICE FOR MARCUS CONTE

REF: (1) S.D.N.Y. case no: 1:18-cv-08653-VEC-SDA

Ladies and Gentlemen:
At the outset, the undersigned thanks BIT CHUTE for honoring previous take down notices sent
to your staff regarding the federal litigation in the Southern District of New York (S.D.N.Y.). As
you know, your firm was made aware of the problems with the “CRAZY_DAVE” channel over
2.5 years ago.
This letter is another formal copyright violation takedown demand directed at the videos
included in the below list of titles and Uniform Resource Listings (URLs):
       LARPERS GET CHOKED OUT IN FEDERAL COURT; SWEIGERT V. GOODMAN,
        SDNY CASE 1:18-CV-08653 [EXCERPT]
        HTTPS://WWW.BITCHUTE.COM/VIDEO/AAZVMGENVVSF/

       EXPOSING ONLINE DEATH CULT LEADERS - DAVE ACTON SWEIGERT, THOMAS
        SCHOENBERGER AND DANIEL CROMER
        HTTPS://WWW.BITCHUTE.COM/VIDEO/84H6HDTB5CWJ/

       DOPEY DAVE ACTON SWEIGERT (D. GEORGE SWEIGERT) THE FAILED ACTOR
        WHO SUES PEOPLE
        HTTPS://WWW.BITCHUTE.COM/VIDEO/2L3OAZ1SIOID/\

        DAVE ACTON SWEIGERT CHARGED WITH CYBER BULLYING, HARASSMENT &
        PERJURY BEFORE JUDGE VALERIE E CAPRONI
        HTTPS://WWW.BITCHUTE.COM/VIDEO/ASFOPGB8OW9B/

       LARP NEWS: GRIFTERS THOMAS SCHOENBERGER, STEVE OUTTRIM, DEAN
        FOUGERE, DAVE SWEIGERT, DAN CROMER
        HTTPS://WWW.BITCHUTE.COM/VIDEO/ERD14RPTPJF0/

                                                6
      Case 1:18-cv-08653-VEC-SDA Document 223 Filed 03/05/21 Page 7 of 9




Unfortunately, BIT CHUTE has once again placed the corporation in a federal evidence
entanglement. The content provider for the Marcus Conte (see above video URLs) channel is a
third-party defendant in the subject S.D.N.Y. lawsuit. Mr. Conte has filed several documents
with the court alleging criminal allegations with so-called evidence he has coalesced during his
sponsored Federal Bureau of Investigation (F.B.I.) inquiries.
As you know, Mr. Jason Goodman has also sponsored an F.B.I. inquiry into events that orbit
notorious Internet provocateurs presumably associated with the origins of the QAnon conspiracy
theory (see VICE NEWS documentary). Many claim that “QAnon” radicalized the persons in
the stampede on the U.S. Capitol on 1/06/2021 (VICE NEWS).
This letter serves as a formal request to remove the forgoing mentioned videos as they all contain
a still photograph of the undersigned used for extended periods of time in the content. This still
photograph (undersigned seen in a green Air Force tank top) is not a publicly releasable
photograph. This photograph contains the likeness of the undersigned. This photograph was
never released into any social media outlets or platforms.
This photograph came into the custody of someone known as “Deep NSA”, aka Coreen
Elizabeth Stoughton, Hanover, (Fort Meade) Maryland. Ms. Stoughton has been identified by
Mr. Goodman as a witness in the pending litigation. Ms. Stoughton is the alleged source to
Donnie O’Sullivan who has recently contributed to articles on the Cable News Network (C.N.N.)
about “George Webb” Sweigert (see attached e-mail message).
Ms. Stoughton allegedly obtained that photograph (green tank top) from personal computational
devices and/or cellular phones in the possession of George Webb Sweigert (a third-party
defendant in this litigation). This photograph was taken by the undersigned and sent as a cellular
text message attachment to only one cellular communications device. As shown in the attached
e-mail message exhibit, An informal complaint has been lodged for possibly wiretapping with
the Maryland State Police against Ms. Stoughton (the former girl friend of George Webb
Sweigert).
As the copyright owner of that photograph the undersigned suggests your staff observe that said
photograph appears for extend periods of time in all of the above listed video titles (with
accompanying URLs). These videos should be removed as a violation of the undersigned’s
copyright privilege.
The information in this letter is true, accurate and attested to under penalties of perjury.
                                      Respectfully,


                                      D. George Sweigert




                                                  7
      Case 1:18-cv-08653-VEC-SDA Document 223 Filed 03/05/21 Page 8 of 9




Notice of Intent to Sue
Email from Spoliation Notice: Notice of Intent to Sue
From:Spoliation Notice<spoliation-notice@mailbox.org>
7/2/2020 12:43 AM
To coreanXXXXXXXXXXXXX@gmail.com, Spoliation
Notice, icoreanXXXXXX@icloud.com, j108XXXXX@gmail.com Copy mdwatch@mcac.
maryland.gov, mdwatch@leo.gov, msp.media@maryland.gov, msp.superintendent@marylan
d.gov, georg.webb@gmail.com
Corean Elizabeth Stoughton
Hanover, Maryand

Dear Madam,

Thank you for your cellular phone text messages that threaten litigation against me for some ambiguous
and vague reason.

Since you have now threatened litigation you are required to safely archive and store all electronic
communications exchanged between yourself and the following individuals for the previous two years:

o Jason Goodman
o Thomas Schoenberger
o George Webb Sweigert

The requirement for the safe storage of electronic communication artifacts (text messages, e-mail
messages, blog post, twitter messages, etc.) is now your duty to preserve.

Apparently, you have reviewed the e-mail messages of George Webb Sweigert in his e-mail accounts
without his knowledge. If you have copies of any and all such e-mail content, that should be preserved as
well.

Note: Under Maryland law, interception of communications is only authorized if consent of all parties to
the interception is obtained. Schmerling v. Injured Workers’ Ins. Fund, 368 Md. 434, 448 (Md. 2002).
Section 10-402 of the Maryland Wiretapping and Electronic Surveillance Act, Md.Cts. & Jud.Proc.Code
Ann, 10-401 et. seq., provides that except as otherwise specifically provided in § 10-402 it is unlawful for
any person to willfully intercept, endeavor to intercept, or procure any other person to intercept or
endeavor to intercept, any wire, oral, or electronic communication.

As a courtesy to you, I have included a few law enforcement agencies that may have an interest in your
relationship with the foregoing mentioned individuals or the possible unauthorized e-mail intercept of
George Webb Sweigert's e-mail messages.

Warm regards,

Evidence Collection Team
D. George Sweigert


                                                      8
     Case 1:18-cv-08653-VEC-SDA Document 223 Filed 03/05/21 Page 9 of 9




                                CERTIFICATE OF SERVICE




The undersigned hereby attests under penalties of perjury that copies of this communication
have been sent via electronic mail message to the following parties on the fifth (5 th) of March,
two thousand and twenty-one (2021).



 Clerk of the Court, Room 200                      Jason Goodman, CEO
 U.S. District Court 500 Pearl Street              Multimedia System Design, Inc.
 New York, New York 10007-1312                     252 7th Avenue, Apart. #6S
                                                   New York, NY 10001
 EMAIL:
                                                   truth@crowdsourcethetruth.org
 temporary_pro_se_filing@nysd.uscourts.gov




                                                                      D. GEORGE SWEIGERT
                                                                          Pro Se Non-Attorney
                                                                       GENERAL DELIVERY
                                                                     NEVADA CITY, CA 95959




                                               9
